COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ANTHONY MICHAEL BOWDEN,                        §             No. 08-19-00057-CR

                            Appellant,           §               Appeal from the

  v.                                             §              384th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20160D05559)

                                                 §

                                          ORDER

       The Court Grudgingly GRANTS the Appellant’s fourth motion for extension of time

within which to file the brief until December 14, 2019. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that the Hon. William R. Cox, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 14, 2019.


       IT IS SO ORDERED this 18thday of November, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.